                 Case 1:20-cv-00569-SAB Document 3 Filed 05/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   CINDY MARIE HERMAN,                                Case No. 1:20-cv-00569-SAB

12                   Plaintiff,                         ORDER GRANTING APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS AND
13          v.                                          DIRECTING CLERK OF COURT TO ISSUE
                                                        SUMMONS NOTWITHSTANDING STAY
14   COMMISSIONER OF SOCIAL SECURITY,                   OF ACTION UNDER GENERAL ORDER
                                                        NO. 615
15                   Defendant.
                                                        (ECF Nos. 1, 2)
16

17         Plaintiff Cindy Marie Herman (“Plaintiff”) seeks judicial review of a final decision of the

18 Commissioner of Social Security (“Commissioner” or “Defendant”) denying an application for

19 disability benefits pursuant to the Social Security Act. On April 20, 2020, Plaintiff filed an
20 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.) Plaintiff’s

21 application to proceed in forma pauperis demonstrates entitlement to proceed without

22 prepayment of fees and shall be granted. Plaintiff is hereby directed to paragraph 1 of the

23 scheduling order to be issued in this action, which directs that the summons and complaint shall

24 be served within 20 days of the filing of the complaint. Plaintiff shall promptly file proof of

25 service with the Court upon completion of service.

26         On April 14, 2020, the Chief United States District Judge of the United States District

27 Court for the Eastern District of California issued General Order No. 615 which grants a stay of

28 all Social Security cases brought under 42 U.S.C. § 405(g) due to the COVID-19 public health


                                                    1
                 Case 1:20-cv-00569-SAB Document 3 Filed 05/05/20 Page 2 of 2


 1 emergency’s impact on the ability of the Commissioner of Social Security (“Commissioner”) to

 2 prepare and file certified copies of the administrative record in such cases. Pursuant to General

 3 Order No. 615, all such civil cases filed on or after February 1, 2020, brought against the

 4 Commissioner under 42 U.S.C. § 405(g), except those cases in which a copy of the

 5 administrative record has already been filed, are immediately stayed pursuant to the issuance of

 6 the General Order, unless otherwise ordered by the assigned district judge or magistrate judge.

 7 Pursuant to the General Order, the stay will be lifted automatically when either: (1) the

 8 Commissioner files a proof of service showing that the certified copy of the administrative

 9 record has been served on Plaintiff; or (2) the Commissioner files the certified copy of the

10 administrative record with the Court. Notwithstanding the stay of this action pursuant to General

11 Order No. 615, the Court shall direct the issuance of the summons and direct the U.S. Marshal to

12 serve a copy of the complaint and summons on Defendant if requested by Plaintiff. All other

13 aspects of this action are stayed under General Order No. 615 until the stay is lifted.

14          Accordingly, IT IS HEREBY ORDERED THAT:

15          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

16          2.      The Clerk of Court is DIRECTED to issue a summons;

17          3.      The United States Marshal is DIRECTED to serve a copy of the complaint,

18                  summons, and this order upon Defendant if requested by Plaintiff; and

19          4.      This action is otherwise STAYED pursuant to General Order No. 615, until the

20                  Commissioner files either a proof of service showing that the certified copy of the

21                  administrative record has been served on Plaintiff, or files the certified copy of the

22                  administrative record in this action.

23

24
     IT IS SO ORDERED.
25

26 Dated:        May 4, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      2
